DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants’ election with traverse of Group I (claims 1-10; encompasses “a composite material”; “a raw material” and “a product”) in the reply filed on 07/01/2022 is acknowledged.  It is first noted that “a product” recited in claim 10, previously part of “Group II” as set forth in paragraphs 2 and 3 of the prior Office action mailed 05/03/2022, is now grouped together with elected Group I (claims 1-9).  Thus, claims 1-10 were examined as shown in this present action. It follows that arguments made by applicants at page 5 of their Remarks filed 07/01/2022 with respect to distinction between the claims of Group I and Group II are rendered moot.  
The applicants argue at Page 5 of their Remarks filed 07/01/2022 that the restriction between the inventions of elected Group I and non-elected Group III (see paragraph 4 of the previous Office action mailed 05/03/2022) should be withdrawn because Group III is directed to “a method of making” a product (which requires every element in claim 1 to be mixed), not “process of use” as alleged in the previous Office action.  However, this argument is not persuasive at this time.  Claim 1 and its dependent claims (of Group I) are directed to “a composite material”, whereas Group III is directed to “a method for obtaining a product”, not a composite material.  Also, the method of Group III requires not just limited to mixing steps, but also includes steps of injecting the mixture of the elements recited in claim 1, which is molten, into a mould, followed by hardening the material to obtain the “finished product”.  Thus, contrary to applicants’ argument, the composite material of Group I is used in the method to prepare the final product of Group III and can be also useful for preparing other different final products not requiring the steps of hardening.  Moreover, since claim 10 (directed to “a product”) is now grouped together with elected Group I (claims 1-9), it is noted that claim 10 is independent or distinct from Group III (claims 11-13) since claim 10 of Group I (product) and Group III are related as product made and process of making because the product of now Group I (claim 10) can be made by another and materially different process, for example, a process involving pre-mixing the thermoplastic, electrically non-conductive polymer with nanocarbon material in form of flakes before adding and mixing in the other ingredients as opposed to simultaneously mixing all the ingredients.  
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
3.	Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicants timely traversed the restriction requirement in the reply filed on 07/01/2022. 

Claim Objections
4.	Claims 2-7 and 9-10 are objected to because of the following informalities:  
	As to Claim 2: The applicants are advised to replace the claimed phrase “is selected from polystyrene (PS)……a derivative of one of said polymers or a combination thereof” with the new phrase “is selected from the group consisting of polystyrene (PS)……a derivative of one of said polymers and a combination thereof” to provide proper Markush group language as set forth in MPEP section 2173.05 (h) (Emphasis added).
	As to Claim 3: The applicants are advised to replace the claimed phrase “is selected from flake graphene, graphene oxide, reduced graphene oxide, modified flake graphene, nanographite, or a combination thereof” with the new phrase “is selected from the group consisting of flake graphene, graphene oxide, reduced graphene oxide, modified flake graphene, nanographite, and a combination thereof” to provide proper Markush group language as set forth in MPEP section 2173.05 (h) (Emphasis added). 
	As to Claim 4: The applicants are advised to replace the claimed “polarisation” with the term “polarization”. 
	As to Claim 5: The applicants are advised to replace “Al2O3”, “CoFe2O4”, “SrFe12O19”, “Ba3Me2Fe24O41, “Ba3Sr2Fe24O41”, “Ba2Co2Fe12O22”, “BaCo2Fe16O27”, “Ba2CO2Fe28O46”, and “Ba4CoFe36O61” recited in claim 5 with “Al2O3”, “CoFe2O4”, “SrFe12O19”, “Ba3Me2Fe24O41, “Ba3Sr2Fe24O41”, “Ba2Co2Fe12O22”, “BaCo2Fe16O27”, “Ba2CO2Fe28O46”, “Ba4CoFe36O61” consistent with page 8, paragraph [0027] of the present specification. 
	The applicants are also advised to take out the closed parenthesis after “Ba4CoFe36O61”.
	As to Claim 6: The applicants are advised to replace the claimed terms “graphene-functionalising” and “plasticiser” with the new terms “graphene-functionalizing” and “plasticizer”. 
	As to Claim 7: The applicants are advised to replace the claimed “plasticiser” with the new term “plasticizer”. 
	As to Claim 9 and 10: The applicants are advised to replace the claimed phrase “the material defined in claim 1” with the new phrase “the composite material defined in claim 1” (Emphasis added).
	The applicants are also advised to replace “characterised” recited in claims 9 and 10 with “characterized”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1: It recites, among other things, “nanoparticles introducing a loss unrelated to electrical conductivity in a given frequency range, i.e., unrelated to the dispersion of an electromagnetic wave on free carriers”.  It is not clear whether the frequency range is limited to the limitation recited after “i.e.” or broader than that.  Clarification in the next response will be helpful to better ascertaining the scope of this claim. 
As to Claim 2: It recites terms of preference, i.e., “such as” and “in particular”, followed by narrower ranges and/or limitations.  By virtue of using these terms, the claim raises indefiniteness as to whether the scope of these claims is properly limited to the narrower ranges and/or limitations or the broader ranges and/or limitations.  It is not clear if this claim requires the limitations following the terms “such as” and “in particular”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP section 2173.05 (c).  
Moreover, while “LSZH” stands for “Low Smoke Zero Halogen” according to page 7, paragraph [0025] of the present specification, it is not clear whether “LSZH” refer to a thermoplastic polymer or a property of the thermoplastic polymers listed prior to “LSZH”.  Clarification in the next response will be helpful to better ascertaining the scope of this claim.  
	As to Claim 4:  As recited, it is not clear whether or not claim 4 requires “(adequate to the band for which attenuation is to be significant)” due to the parenthesis around the phrase.  To the extent ““(adequate to the band for which attenuation is to be significant)” is required by claim 4, it is not clear what is constitutes the claimed terms “adequate” and “significant” since they are relative terms.  Clarification in the next response will be helpful to better ascertaining the scope of this claim.  
It is also not clear whether “the particle” (singular form) recited in claim 4 is referring to the “nanoparticles” and “dielectric particles” (plural form) recited earlier in the same claim. 
	As to Claims 5 and 8-9: These cited claims recite a term of preference, i.e., “preferably”, followed by narrower ranges and/or limitations.  By virtue of using this term, these claims raise indefiniteness as to whether the scope of these claims is properly limited to the narrower ranges and/or limitations or the broader ranges and/or limitations.  It is not clear if these claims require the limitations following the term “preferably”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.  See MPEP section 2173.05 (c).  
	As to Claim 6: As recited, it is not clear whether “a plasticiser, an antioxidant, a hardener, or a combination thereof” listed in claim 6 is part of or separate from “a graphene-functionalising compound”. Clarification in the next response will be helpful to better ascertaining the scope of this claim.  
	It is noted that since claims 3, 7, and 10 are directly or ultimately dependent on claim 1, they are rejected along with claim 1 because they incorporate all the limitations of claim 1, including those that indefinite for the reasons set forth above. 
	Accordingly, the scope of these claims is deemed indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stolyarov et al. (WO 2014/210584; utilized US 2016/0276056 as its Equivalent) in view of Van Nutt et al. (US 2013/0105069) and Umetsu et al. (US 2005/0098916).
	It is noted that WO 2014/210584 is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, namely US 2016/0276056. 
	As to Claims 1-7 and 9-10: Stolyarov et al. disclose a composite for shielding electromagnetic radiation, prepared from a homogeneous or a relatively homogeneous mixture comprising, inter alia, 60-98.9 % by weight of a solid polymer that may be selected from polyurethane, acrylonitrile-butadiene-styrene polymer (ABS), polyolefin polymers (e.g., polyethylene or polypropylene), polyester, and polyamide polymers (which according to present claim 2 corresponds to the claimed thermoplastic, electrically non-conductive polymer and overlaps with the claimed amount of 88-99.88% of the same); 0.1-30% by weight of nanoplatelet graphene-like material which comprises one or more of graphene, reduced graphene oxide, functionalized graphene, and graphite flakes (which according to present claim 3 corresponds to the claimed nanocarbon material in the form of flakes, namely nanographite, and overlaps with the claimed amount of 0.1-10 wt% of the same); and 0.1-50% by weight of a plasticizer (which according to present claim 6 corresponds to the claimed auxiliary material which allows to control the dispersion of the nanocarbon material and nanoparticles in a polymer matrix and/or can change the properties of the nanocarbon material and the nanoparticles, and overlaps with the claimed 0.01-1 wt% of auxiliary material) (Paragraphs [0033]-[0041], [0050], [0058], [0060], [0071]-[0072], [0141], [0144], and [0175]).  Stolyarov et al. also disclose that the plasticizer may be selected from one or more of hydrocarbon processing oil, propylene glycol, epoxidized soybean oil, and glycerol triacetate (Paragraph [0062]), which corresponds to the plasticizer recited in claim 7, i.e., organic oil or alcohol.  Stolyarov et al. further disclose that this composite described above is useful for raw material for 3D printing for shielding electromagnetic radiation via in the form of filament, powder or film (which according to page 8, paragraph [0029] of the present specification corresponds to the claimed additive methods of manufacturing elements for shielding electromagnetic radiation) and articles (corresponding to the claimed product) for shielding electromagnetic radiation (Paragraphs [0138], [0145] and [0174]-[0179], and see also claim 33 of Stolyarov et al.).
	While Stolyarov et al. disclose the addition of additives, including aluminum oxide, in their composite for shielding electromagnetic radiation (Paragraph [0061]), they do not mention employing 0.01-1 wt% of nanoparticles introducing a loss unrelated to electrical conductivity in a given frequency range as required by the claims of the present application.  
	Nevertheless, Van Nutt et al. disclose employing up to 20 wt% of dielectric metal oxide nanoparticles including aluminum oxide (which according to present claims 1 and 4-5 correspond to the claimed nanoparticles introducing a loss unrelated to electrical conductivity in a given frequency range and dielectric particles having a ferromagnetic resonance frequency) for the purposes of improving mechanical and physical properties of composites for shielding electromagnetic radiation (Paragraphs [0003], [0053], [0061]-[0062], and [0069], and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to add an optimum or workable amount of the claimed aluminum oxide nanoparticles taught by Van Nutt et al. in the composite discussed in Stolyarov et al., with a reasonable expectation of successfully improving its mechanical and physical properties for shielding electromagnetic radiation.
	Additionally, while Stolyarov et al. disclose that their nanoplatelet graphene-like material, which includes graphene, reduce graphene oxide, functionalized graphene and graphite flakes, having thickness of about 1-1000 nm (Paragraphs [0050] and [0051]), which overlaps with the claimed thickness of not exceeding 30 nm, they do not specify these material as having a particular diameter where the diameter to thickness ratio is higher than 3.  Nevertheless, Umetsu et al. disclose using flaky fillers, including graphite, flaky carbon and carbon flakes, having an aspect ratio (mean major diameter/mean thickness) of 3-5000, inclusive of the claimed diameter and thickness, for the purposes of providing excellent mechanical strength (Paragraphs [0041]-[0042] and [0146]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the flaky fillers having the claimed aspect ratio, diameter and thickness, taught by Umetsu et al. in the composite of Stolyarov et al., with a reasonable expectation of successfully providing the same with excellent mechanical strength.  

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stolyarov et al. (WO 2014/210584; utilized US 2016/0276056 as its Equivalent) in view of Van Nutt et al. (US 2013/0105069) and Umetsu et al. (US 2005/0098916) as applied to claims 1-7 and 9-10 above, and further in view of Lagaron Cabello et al. (US 2014/0187413). 
	The disclosures with respect to Stolyarov et al., Van Nutt et al., and Umetsu et al. in paragraph 6 are incorporated here by reference.  However, they do not specifically mention employing antioxidants including flavonoid, vitamin C and phenols in the composite as required by claim 8.
	Nevertheless, Lagaron Cabello et al. disclose the use of antioxidants including flavonoid, vitamin C, and polyphenols, for the purposes of providing desired properties to composites (Paragraph [0069] and see also abstract). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the antioxidants, including flavonoid, vitamin C and polyphenols, taught by Lagaron Cabello et al. as the additives in the composite suggested by Stolyarov et al., Van Nutt et al., and Umetsu et al., with a reasonable expectation of successfully providing desired properties.

Correspondence
8.	Upon further search, co-pending US Application 17/614,003 (corresponding to US PG PUB 2022/0250915) was uncovered.  However, the claims of this application do not recite or would have suggested the presently claimed specific composite material. Thus, no rejections based on this application were made on the record. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764